DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on February 19th, 2019 (JP 2019-022760). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 6th, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-7, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi (US 2011/0310486 A1).
Regarding claim 1, Eguchi teaches an imaging lens consisting of, in order from an object side: 
	a front group (See, e.g., lens unit L1 in Fig. 1A); 
	an aperture stop (See, e.g., SPa in Fig. 1A); and 
	a rear group (See, e.g., the combination of the positive lens in lens unit L2 and lens sub-unit L32 in Fig. 1A), 
	wherein the front group includes a diffractive optical element having a positive lens and a negative lens in order from the object side (See, e.g., lens L1b in Fig. 1A which is a cemented lens having a positive lens then a negative lens and a DOE in-between them),
	wherein a diffractive surface is provided between an object side surface of the positive lens and an image side surface of the negative lens (See, e.g., D in Fig. 1A), and 
	wherein assuming that a distance on an optical axis from the diffractive surface to the aperture stop in a state in which an object at infinity is in focus is Ddoe, and a focal length of the imaging lens in a state in which the object at infinity is in focus is f, 
	Conditional Expression (1) is satisfied, which is represented by
	0.02 < Ddoe/f < 0.11 (Note that using the data provided in paragraph [0163] this value was calculated to be approximately 0.034 which is within the claimed range). 
Regarding claim 4, Eguchi teaches the device set forth above and further teaches wherein the front group has a positive refractive power, and wherein the rear group includes a focusing lens group which moves along the optical axis during focusing and has a positive refractive power (See, e.g., paragraph [0036] which explains that lens unit L1 is positive, and paragraph [0163] which has data showing that the left lens of lens L2 is positive, note Fig. 1A shows this lens to move during focusing).
Regarding claim 5, Eguchi teaches the device set forth above and further teaches wherein the focusing lens group consists of one positive lens (Note as cited above in the rejection of claim 4 the focusing lens group is cited herein to consist of just the left lens in lens unit L2, meeting this limitation).
Regarding claim 6, Eguchi teaches the device set forth above and further teaches wherein the rear group includes a vibration reduction lens group which moves in a direction that intersects with the optical axis during image blur correction, at a position closer to an image side than the focusing lens group (See, e.g., lens sub-unit 32 in Fig. 1A which is shown to move in this way, and per paragraph [0111] which explains that the movement is to reduce vibration).
Regarding claim 7, Eguchi teaches the device set forth above and further teaches wherein the front group consists of, in order from the object side, a first partial group and a second partial group which is separated from the first partial group by a longest air distance on the optical axis in the front group, and wherein the diffractive optical element is disposed in the second partial group (See, e.g., Fig. 1A which shows lens unit L1 to include two partial groups L1a & L1b separated by a longest air distance on the axis in the front group, and the DOE is in the second partial group L1b).
Regarding claim 9, Eguchi teaches the device set forth above and further teaches wherein an Abbe number of the positive lens closest to the object side in the diffractive optical element based on a d line is greater than an Abbe number of the negative lens closest to an image side in the diffractive optical element based on the d line (See, e.g., paragraph [0163] which shows these two Abbe numbers to be 70.2 and 32.1, meeting this limitation).
Regarding claim 15, Eguchi teaches the device set forth above and further teaches an imaging apparatus comprising the imaging lens according to claim 1 (See, e.g., Fig. 8 which shows an imaging apparatus comprising the imaging lens according to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi (US 2011/0310486 A1).
Regarding claim 2, Eguchi teaches the device set forth above and further teaches wherein the front group includes at least one positive lens closer to the object side than the diffractive optical element (See, e.g., lens L1a in Fig. 1A), and wherein assuming that an Abbe number of the at least one positive lens based on a d line is vp, the imaging lens includes at least one positive lens that is closer to the object side than the diffractive optical element (See, e.g., lens L1a in Fig. 1A). However, Eguchi lacks an explicit disclosure wherein Conditional Expression (2), which is represented by 20 < vp < 65, is satisfied (Note that lens L1a does have an Abbe number of 70.2 which is close to this range).
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe number of a lens directly impacts the optical power of that lens. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe number of the positive lens to be within the claimed range for the purpose of optimizing optical performance of the lens/device.
Regarding claim 12, Eguchi teaches the device set forth above and further teaches wherein at least one positive lens is provided closer to the object side than the diffractive optical element (See, e.g., Fig. 1A), but lacks an explicit disclosure wherein that lens satisfies Conditional Expression (2-1), which is represented by 40 < vp < 55 (Note that lens L1a does have an Abbe number of 70.2 which is close to this range).
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe number of a lens directly impacts the optical power of that lens. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe number of the positive lens to be within the claimed range for the purpose of optimizing optical performance of the lens/device.
	
	
Allowable Subject Matter
Claims 3, 8, 10, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein assuming that a radius of curvature of the object side surface of the positive lens closest to the object side in the diffractive optical element is Rp1, and a radius of curvature of an image side surface of the positive lens closest to the object side in the diffractive optical element is Rp2, Conditional Expression (3) is satisfied, which is represented by 0.7 < (Rp1+Rp2)/(Rp1-Rp2) < 5 (3). 
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein the first partial group consists of two positive lenses.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the diffractive optical element has, in order from the object side, a first resin member and a second resin member, which is cemented with the first resin member and of which a refractive index is different from that of the first resin member, between the positive lens and the negative lens arranged in order from the object side, wherein the diffractive surface is provided on a cemented surface between the first resin member and the second resin member, and wherein assuming that a partial dispersion ratio of the first resin member between a g line and an F line is θgF1, and a partial dispersion ratio of the second resin member between the g line and the F line is θgF2, Conditional Expression (4) is satisfied, which is represented by 0.08 < θgF1-θgF2 < 0.3 (4).
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein Conditional Expression (1-1) is satisfied, which is represented by 0.05 < Ddoe/f < 0.09 (1-1).
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein Conditional Expression (3-1) is satisfied, which is represented by 0.9 < (Rp1+Rp2)/(Rp1-Rp2) < 3 (3-1).
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein Conditional Expression (4-1) is satisfied, which is represented by 0.13 < θgF1-θgF2 < 0.2 (4-1).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872